Dismissed and Opinion filed May 23, 2002








Dismissed and Opinion filed May 23, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00254-CV
____________
 
 
IN RE THE GUARDIANSHIP OF OCELLA COOPER
 
 

 
On
Appeal from the Probate Court No. 1
Harris
County, Texas
Trial
Court Cause No. 328,624-401
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal of the following orders: (1)
order appointing guardian ad litem, signed February
25, 2002; (2) order appointing a temporary guardian, signed March 1, 2002; (3)
order compelling independent capacity assessment, signed March 11, 2002; and
(4) order substituting guardian ad litem, signed
March 11, 2002.  Appellant=s notice of appeal was filed on March
15, 2002.
On April 23, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
the orders appealed from are final and appealable, or
that an appeal from these interlocutory orders is permitted.  




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 23, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).